Case 2:15-cr-00168-MRH Document 997 Filed 07/30/19 Page 1 of 1

SCANNED

nate SlodeS DSi Cowet

 

fore THE WESTE RW DiSdied- of Pernsy omer

 

 

 

 

At > yp ezelee |
Mn fhe otter ef a Search ) 12-3907
ov, ] — 3 OLS
Freclen tk Bom hESC, ) i2- 3429

 

Aafia Te peouile Comat Decker Sheet

 

of Seerch Cadell” Avg “neqlon Fe Provide
Chpno Firys Teta orypd 6

 

De feackeant- ee derek Banks atiapwe Aorerrieng (!! Bowl neues De. Coty}

 

FEL Len order durechang Be Clerk to Provide Fie Coury Decker Lheekt fad

 

po. LeewtheS Cad Tre Gren d Se sty Tieaderyp2t lin ob Neve Snel,

 

LL. BenkS write 6,2 Peja lise trina tre clerk tre decker Sheokt ih pre

 

fetches Conducted in Prt Cele ox I3- 292/24, 1 3~ 665A, [3-3 4aP ,

 

Bank has & tpy oe Ae Werte (jn Pag ferion AG Bad ose

 

tod [5-48 1.
VSTi fa poco thee. ¢ Ladi recetamid Prac Len 2414) had neee.f Dre Cour?- dhercfeeg7-

 

 

Ala Bankes pte. fete & tye el. Le. Gren d Lewy TPtwSerypght

 

CheedS.
al Ae hel reled could Je LL (ues rela dace +2 Viclahens of bron. calor, PireCédiurs.

 

Pitovidieng file Grand Lees Tien Ley Kf difaecsallte, Laspeaicdein beCawle yre0

 

: 4
Chimanwe CiepliinT tseed ifdere cl in Fay Cerfe- Prete trteed bryos £ aye eSJenheZ Fore

 

Bales So defend Taf Cele,

 

 

Wee rane, ev: epaiad AMithien, Shai? 2 4 Cog Pee)»

 

 

 

 

 

 

Reseechsl, babes idted,
PGIEAGE Bales
ayo 5 i 720 154
Pcie , qs @- Secon ad Ave. |
7 Pudpeshurgs PP S219
JUL 8 0 2 iw : “ofan dcad-

 

CLERK U.S. DISTRICT COURT

A-KAILA

 

WEST-DIST-OF PENNSYLVANIA

 

 

 

 
